Title: Madison’s List of Bills Drawn, [ca. 1 May 1783]
From: Madison, James
To: 


        
          [ca. 1 May 1783]
        
        
          
            Time discounted
            Discounters
            Drawers
            in whose favor
            payers
            date of acceptance
            days sight
            Sum
            Disct.
          
          
            1783
            
            
            
            
            
            
            
            
          
          
            Feby. 13.
            Jos: Jones
            Callendar & Henderson
            John Dawson
            Jno. Leary Jr & Co.
            Feby 10
            10 days
            240 drs.
            40/90
          
          
            27.
            do.
            H. Solomons
            J. Jones
            H. Solomons
                      26
            30.
            500
            2 69/90
          
          
            March 27.
            Col. Bland
            Wm. Young
            David Ross
            Saml. InglesCo.
            Mar: 24
            20
            1000
            3 45/90
          
          
            
            do.
            David Ross & Co.
            J. Madison
            Wm. Trumbull &o.
                     24
            20
            666 60/90
            2 30/90
          
          
            May 1.
            do
            dos.
            do.
            Jno. Ross
            Apl. 28
            20
            1666 60/90
            5 75/90
          
        
      